IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-132-CV



STEVEN B. RASH,

	APPELLANT

vs.



ROGERS D. WILSON,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 217,603-A, HONORABLE STEVE RUSSELL, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The joint motion is
granted.  Tex. R. App. P. 59(a)(1).  Appellee's motion to dismiss and appellee's amended motion
to dismiss are submitted and dismissed.
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Joint Motion
Filed:   May 18, 1994
Do Not Publish